UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 21, 2010 Date of report (Date of earliest event reported) Integrated Device Technology, Inc. (Exact name of registrant as specified in its charter) Delaware 0-12695 94-2669985 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 6024 Silver Creek Valley Road, San Jose, California 95138 (Address of principal executive offices) (Zip Code) (408) 284-8200 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On July 21, 2010, the board of directors (the "Board") of Integrated Device Technology, Inc. (“IDT”) approved a new stock repurchase plan (the "Plan"), effective immediately, to repurchase shares of the Corporation's issued and outstanding common stock, which authorizes IDT to repurchase up to $225 million of its common stock.IDT intends to repurchase shares of its issued and outstanding common stock in the open market or through private transactions from time to time at management’s discretion, if business conditions warrant and it is practical for IDT to do so.Repurchases will be made in accordance with the terms of Rule 10b-18 under the Securities Exchange Act of 1934, as amended.The repurchases are intended to offset dilution from the issuance of new shares under IDT’s stock option plans.The Plan does not obligate IDT to repurchase any specific number of shares and may be extended, suspended or discontinued at any time at management’s discretion without prior notice. IDT currently has159million shares outstanding. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTEGRATED DEVICE TECHNOLOGY, INC. Date:July 26, 2010 By: /S/ RICHARD D. CROWLEY, JR. Richard D. Crowley, Jr. Vice President, Chief Financial Officer (duly authorized Officer)
